Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. This is a Final Office Action in response to applicant’s response filed on November 12, 2021. At this time, claims 1-12 are pending and addressed below.
                                                       Examiner’s Note
Applicant’s contact number on record is out of service. Examiner managed to get in touch with a different agent in order to pass a message regarding the necessity for applicant to file a Terminal Disclaimer to advance prosecution. Unfortunately, no response has been received.
                                             Response to Arguments
Applicant’s amendment is sufficient to overcome the objection set forth in the previous office action for claims 3 and 9. 
Applicant’s Terminal Disclaimer previously filed failed to overcome the Double patenting rejection because it identifies a party who is not the party. (See Terminal review decision)
Applicant’s argument filed on 11/12/2021 is persuavise.      
                                                Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.
A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998}; in re Goodman. 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); in re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1885): In re Van Qmum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982): In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970): and in re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer In compliance with 37 CFR 1,321 (c) or 1,321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.

Claims 1, 3, 4, 5 and 7 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 17, 18, 21, 26 and 28 of US Patent number 9781077. The conflicting claims are not identical, they are not patentably distinct from each other because the current application contains claims that are broader in scope than the claims of the patent number 9781077 and are anticipated by the claims 1, 17, 18, 21, 26 and 28.     
This is a non- provisional double patenting rejection since the conflicting claims have in fact been patented.  
                                                               Claims Comparison Table
Current Application
17/084,723
Patent Application Number
9781077
1. A client device configured to interact with a remote proxy server and a remote media server, the client device comprising: a streaming media player; a facility to playback a media item; a processor; and, a memory that stores processor-executable instructions, wherein the processor interfaces with the memory to execute the processor-executable instructions, whereby the client device is operable to: receive, from the remote proxy server, a manifest file retrieval path which enables the streaming media player to retrieve unaltered manifest files from the remote media server for use in a playback of a media item by the streaming media player; and, receive, from the remote proxy server, an altered manifest file which is based on at least an operating context of the client device and modifies a manner of the playback of the media item by the streaming media player.
1. A method of operating a computerized device as a proxy server to enforce entitlements for media playback at a client device, the client device having an operating context and executing a segment-based streaming media player for rendering a media item using a series of media segments retrieved from a remote media server according to contents of a manifest file delivered to the streaming media player, comprising: securely receiving and storing, during streaming operation, entitlement information describing permissions and restrictions for the rendering of the media item on the client device, the entitlement information being received from a rights server and being securely stored at the computerized device to prevent unauthorized alteration of stored entitlement information; applying the stored entitlement information to identify both an enforcement condition and a corresponding enforcement result for an entitlement, the enforcement condition being based at least in part on the sensed operating context of the client device, the enforcement result modifying a manner of playback from the playback permitted in the absence of the enforcement condition and by the proxy server, providing a manifest file retrieval path by which the streaming media player retrieves unaltered manifest files from the 

17. The method of claim 11, wherein content is delivered to the media player via an HTTP adaptive streaming protocol being one of HTTP Live Streaming (HLS), Dynamic Adaptive Streaming over HTTP (DASH), Smooth Streaming (SS), or HTTP Dynamic Streaming (HDS).
5. The client device of claim 1, wherein the unaltered manifest files being one of HLS m3u8, DASH MPD, or SS/HDS manifests.
18. The method of claim 17, wherein the Media Client constructs a plurality of manifest files being one of HLS m3u8, DASH MPD, or SS/HDS manifests, and serves the manifest files from an internal HTTP proxy server to either the native or a third-party media player.
3. The client device of claim 1, wherein the altered manifest file has alternate content segment Uniform Resource Identifiers (URIs) when compared to content segment URIs in the unaltered manifest files, wherein the alternate content segment URIs contain alternate content to prevent an original form of the media item from being played back by the streaming media player 
21. The method of claim 18, wherein the HTTP proxy server replaces content segments in the manifest files with alternate segment URIs which contain alternate content to prevent the original content from being viewed.
7. A method implemented by a client device which interacts with a remote proxy server and a remote media server, the client device comprising a streaming media player and a facility to playback a media item, the method comprising: receiving, from the remote proxy server, a manifest file retrieval path which enables the streaming media player to retrieve unaltered manifest files from the remote media server for use in the playback of the media item by the streaming media player; and, receive, from the remote proxy server, an altered manifest file which is based on at least an operating context of the client device and modifies a manner of the playback of the media item by the streaming media player. 
26. A computerized device operating as a proxy server to enforce entitlements for media playback at a client device, the client device having an operating context and executing a segment-based streaming media player for rendering a media item using a series of media segments retrieved from a remote media server according to contents of a manifest file delivered to the streaming media player, the computerized device comprising: a processor; and, a memory that stores processor-executable instructions, wherein the processor interfaces with the memory to execute the processor-executable instructions, whereby the computerized device is operable to: securely receive and store, during streaming operation, entitlement information describing permissions and restrictions for the rendering of 






Claims 1, 2 and 7 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2 and 6   of US Patent number 10841282. The conflicting claims are not identical, they are not patentably distinct from each other because the current application contains claims that are broader in scope than the claims of the patent number 10841282 and are anticipated by the claims  1, 2 and 6.     
This is a non- provisional double patenting rejection since the conflicting claims have in fact been patented.  
Current Application
                               17/084,723
Patent Application Number
                               10841282
1. A client device configured to interact with a remote proxy server and a remote media server, the client device comprising: a streaming media player; a facility to playback a media item; a processor; and, a memory that stores processor-executable instructions, wherein the processor interfaces with the memory to execute the processor-executable instructions, whereby the 


2. The proxy server of claim 1, wherein the enforcement condition is based at least in part on the sensed operating context of the client device which is that the client device is downloading the media item over a cellular link as opposed to a WiFi connection, and the enforcement result is that the playback of the media item is unavailable or modified in some manner.
7. A method implemented by a client device which interacts with a remote proxy server and a remote media server, the client device comprising a streaming media player and a facility to playback a media item, the method comprising: receiving, from the remote proxy server, a manifest file retrieval path which enables the streaming media player to retrieve unaltered manifest files from the 
6. A method implemented by a proxy server to enforce entitlements for a playback of a media item by a streaming media player at a client device, the method comprising: receiving, by the proxy server from a rights server, entitlement information describing permissions and restrictions for the 





Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: Swaminathan US pat.No 2013/0166906 discloses a streaming media player; a facility to playback a media item; a processor; and, a memory that stores processor-executable instructions, wherein the processor interfaces with the memory to execute the processor-executable instructions, whereby the client device is operable to: receive, from the remote proxy server, a manifest file retrieval path which enables the streaming media player to retrieve unaltered manifest files from the remote media server for use in a playback of a media item by the streaming media player. 
. 
                                                           Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gaunt, US10069884, title “ Enhanced streaming media playback using a proxy server.”
Hou, US20210160551, title “ Methods and systems for dynamic routing of content using a static playlist manifest”
Panje, US20140337411, title “ Proxy for facilitating streaming of media from server to client”
Zane, US20170171341, title “ Efficient content streaming utilizing local proxy server implemented on client device”
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSNEL JEUDY whose telephone number is (571)270-7476. The examiner can normally be reached M-F 10:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Date: 1/24/2022 
 /JOSNEL JEUDY/ Primary Examiner, Art Unit 2438